ORDER
|! Considering the Joint Petition for Interim Suspension filed by respondent, Harold Louis Lee, and the Office of Disciplinary Counsel,
IT IS ORDERED that Harold Louis Lee, Louisiana Bar Roll number 21214, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
NEW ORLEANS, LOUISIANA, this 1st day of September, 2016.
FOR THE COURT:
/a/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana